
	
		III
		111th CONGRESS
		1st Session
		S. RES. 254
		IN THE SENATE OF THE UNITED STATES
		
			September 8, 2009
			Mrs. Gillibrand
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		RESOLUTION
		Honoring, commemorating, and celebrating
		  the historic ties of the United States and the Netherlands on the
		  quadricentennial celebration of the discovery of the Hudson River, and
		  recognizing the settlement and enduring values of New Netherland, which
		  continue to influence American society.
	
	
		Whereas the Netherlands and the United States are 2
			 countries with one spirit united by values, history, and a vision for the
			 future;
		Whereas 2009 marks the quadricentennial year that Henry
			 Hudson captained the Ship “Halve Maen”, under the auspices of the Dutch East
			 India Company, and discovered the Hudson River;
		Whereas the discovery of the Hudson River and its fertile
			 lands gave rise to the establishment of the New Netherland settlement and the
			 ensuing historical ties between the Netherlands and the United States;
		Whereas the Netherlands, in 1776 at Sint Eustatius, was
			 the first country to salute the United States flag, influenced the writing of
			 the United States Declaration of Independence, and has remained a staunch ally
			 to the United States, from providing necessary loans during the Revolutionary
			 War to standing shoulder-to-shoulder in Afghanistan in defense of values and
			 the rule of law;
		Whereas the New Netherland settlement left a legacy of
			 values such as open-mindedness, entrepreneurship, democracy, tolerance, and
			 hard work, as well as freedom of religion and speech;
		Whereas the bonds of free trade, open markets, and
			 commerce have continuously linked the Netherlands and the United States to such
			 an extent that the Netherlands remains among the top 4 foreign investors in the
			 United States;
		Whereas the Netherlands provided assistance in the
			 aftermath of Hurricane Katrina and is sharing expertise in water management and
			 helping to rebuild New Orleans and its levees; and
		Whereas the heritage of 400 years of friendship between
			 the Netherlands and the United States is a laudable example and should be
			 properly extolled: Now, therefore, be it
		
	
		That the Senate—
			(1)on the
			 quadricentennial celebration of the discovery of the Hudson River, honors,
			 commemorates, and celebrates the historic ties and friendship between the
			 United States and the Netherlands; and
			(2)recognizes the
			 settlement and enduring values of New Netherland which continue to influence
			 American society.
			
